DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s claim of priority under 35 U.S.C. §120 as a divisional application of Serial No. 16/904,211, filed June 17, 2020 (issued as USPN 11,261,368) is hereby acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yin {Yin Taiheng et al.; "Physicochemical properties and potential applications of silica-based amphiphilic Janus Nanosheets for enhanced oil recovery" Fuel 237 (2019); pgs. 344-351}, which was submitted by Applicant with its Information Disclosure Statement filed January 19, 2022.
Yin discloses amphiphilic Janus Nanosheets for use in silica nanofluid/oil recovery method in a subterranean formation (e.g., carbonate formation0, such as effecting a higher interfacial activity/stability in the fluid (permeability) and greater application potential for enhanced oil recovery, wherein the Janus Nanosheets are carboxyl/alkyl composite silica-based amphiphilic Janus Nanosheets (CSAJN), which were prepared by a bottom-up synthesis strategy (abstract, Introduction, pages 344-345, 349-350).  The CSAJN displays a distinct ultrathin flake-like morphology and a lateral size in the range of hundreds of nanometers, wherein the CSAJN possesses two different sides, one side containing a carboxyl group that is hydrophilic, and the other side containing an alkyl group that is hydrophobic (the alkyl is attached to the silicon oxide side via the oxygen atom) (abstract, pages 344-345, 348).  
In the Experimental section on page 345, Yin discloses preparing a CSAJN in deionized water as reservoir brine using octadecyl-trichlorosilane (OTS) was prepared by dissolving NaCl and CaCl2in deionized water as reservoir brine.  The resultant CSAJN (Janus Nanosheets) have an 18-carbon alkyl group attached to silicon oxide on one side (hydrophobic), and a carboxyl group attached on the other side (pages 345-346).  
Accordingly, Yin’s amphiphilic Janus Nanosheets will have a carboxyl group on one side and an octadecyl alkyl group (18 carbons) on the other side.  The lateral size distribution ranges mainly from about 0.2 micrometer to 0.8 micrometer, however, about 10 percent are less than 200 nanometers, which would include Janus nanosheets having a size less than 100 nanometers (Fig. 2d, page 348).  These Janus nanosheets are stable under high stability and temperature condition (p 348).
Although Yin does not disclose the degree of hydrophobic alkyl (present claim 3) functionality of the second side because the second side of Yin’s CSAJN has an alkyl group with 18 carbons, which is within the range of C8 to C30 atoms recited for the alkyl group of the Janus nanosheet of present claim 1, they should both possess a degree of hydrophobic alkyl functionality with the range recited in present claim.
Thus, the instant claims are anticipated by Yin.

Allowable Subject Matter
Claims 7-12 are allowed.
The prior art of record does not teach or suggest a method for reducing water permeability in a sandstone formation by introducing into the formation a carrier fluid  containing a silicon oxide Janus nanosheet RPM having a silicon oxide nanosheet having a first side and a second side; a functional group bonded to the first side, the functional group selected from an amine and NH2; and an alkyl group linked to the second side, the alkyl group selected from the group consisting of a C8-C30 alkyl.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 28, 2022